In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
DUKA BAUMGARTNER,        *
                         *                          No. 15-970V
             Petitioner, *                          Special Master Christian J. Moran
                         *
v.                       *
                         *                          Filed: September 28, 2017
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                          Stipulation; influenza (“flu”) vaccine;
                         *                          dyshidrosis.
             Respondent. *
*********************

Andrew M. Krueger, Krueger & Hernandez SC, Middleton, WI, for Petitioner;
Adriana R. Teitel, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On September 26, 2017, the parties filed a joint stipulation concerning the
petition for compensation filed by Duka Baumgartner on September 3, 2015. In
her petition, petitioner alleged that the influenza vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received
on October 9, 2012, caused her to suffer dyshidrosis.2 Petitioner further alleges
that she suffered the residual effects of this injury for more than six months.


1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
2
 As noted in the stipulation, Ms. Baumgartner’s petition initially alleged her injuries as
dyshidrosis and “neurological disorders including multiple sclerosis.” Pet. at 1, 3. On December
20, 2016, Ms. Baumgartner filed a status report advising that she would no longer pursue her
neurological claims and only proceed on her dermatological claim (dyshidrosis).
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on her behalf as a result of her condition.

      Respondent denies that the influenza vaccine caused petitioner to suffer
dyshidrosis or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $17,500.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-970V according to this decision
and the attached stipulation.3


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2